PER CURIAM.
Jose Juan Rodriguez seeks to appeal the district court’s order accepting the magistrate judge’s recommendation to deny relief on his 28 U.S.C. § 2254 (2000) petition, as well as the court’s order denying reconsideration. We have independently reviewed the record and conclude that Rodriguez has not demonstrated that reasonable jurists would find the district court’s assessment of his constitutional claims, or the court’s procedural rulings, debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). Accordingly, we deny a certificate of appealability and dismiss these appeals. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.